Harry E. Schirick, J.
Upon defendant’s motion a preclusion order will be granted unless a bill of particulars is served within 20 days.
Plaintiff has moved for disclosure of the airplane involved in the accident, and the maintenance records with respect thereto, *170and to examine defendant’s employees concerning the same. Motion papers were mailed on December 17,1964. On December 29, 1964 the airplane was delivered by defendant to Ozark Airlines and all maintenance records were delivered therewith.
Ozark is willing to make snch plane and records available. The issue is who should bear the cost.
Since defendant acted with full knowledge of the materiality of the evidence and plaintiff’s application for discovery thereof, the expense incurred by its action should be borne by it.
The motion to examine defendant’s employees is granted.